El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Adela Neumann, una de las herederas de Eduardo Neu-mann, presentó en la Corte de Distrito de Ponce demanda qne tituló de nulidad y en la qne exponiendo entre otros hechos qne la esposa de Neumann adquirió durante su ma-trimonio con éste, por título de compra, dos condominios en dos haciendas los que vendió en 1906 sin el consentimiento de su marido a la sociedad Trujillo Mercado ■& Cía. perte-neciendo ahora a otra sociedad denominada Trujillo y Mercado y especificando la cantidad que esos condominios- han producido desde la venta y que de ella le corresponde deter-minada porción en su carácter de condueña de la participa-ción que correspondía en los condominios a su padre Eduardo Neumann, termina con la súplica de qne se declare la nulidad de la venta hecha por la esposa y sus sucesivas transmisiones y que se condene a la sociedad Trujillo y Mercado a rein-tegrar a la Sucesión de Eduardo Neumann en la posesión *306ele dichos condominios y también a pagar a la demandante determinada cantidad de dinero en su carácter de. heredera de Neumann como parte de los productos de esos condominios.
Excepcionada la demanda por Trujillo y Mercado y otros por el fundamento de que no aduce hechos determinantes de causa de acción la sostuvo el juez y dictada sentencia deses-timando la demanda apeló de ella la parte demandante.
La controversia de las partes en este recurso ha versado sobre la clase de acción que se ejercita en la demanda, pues mientras la apelante sostiene que no ejercita acción reivin-dicatoría sino la de nulidad, sostiene por el contrario la parte apelada que la acción 'es la de reivindicación y que no puede deducirse por la demandante sin que antes se prac-tique la liquidación de la sociedad de gananciales de Neu-mann y se le adjudiquen a sus herederos esos condominios.
Para decidir esa cuestión hemos de tener’ en cuenta que los hechos alegados en una demandaron los que determinan la clase de acción que de ellos surge y no el nombre que le den las partes. The Juncos Central Co. v. Rodríguez, 16 D. P. R. 308.
Aunque la parte apelante para apoyar su afirmación sos-tiene que su acción de nulidad surge de su alegación de haber vendido la esposa sin consentimiento del marido bienes in-muebles que 'adquirió por compra siendo casada y que no alega la propiedad y dominio de la cosa que fue objeto de la venta, alegación que es indispensable en las acciones rei-vindicatorías, sin embargo si se tratara únicamente de una-acción de nulidad no hubiera alegado la parte demandante lo que han producido esos condominios desde que fueron vendidos por la esposa y que le corresponde determinada cantidad de ellos, como condueña de la participación que en los condominios tenía su padre, y, por tanto, en sus frutos; y si bien es cierto que no alega expresamente que la Sucesión de Neumann es dueña de dichos condominios, esto se des-*307prende de los hechos que alega, pues al expresar qne la esposa de' Neumann adquirió los condominios siendo casada con él, por título de compra, y que los vendió en 1906 sin el consen-timiento de su marido, claramente está alegando que esos bienes pertenecen a la sociedad conyugal, a pesar de esa venta, ya que lo adquirido por cualquiera de los cónyuges por título oneroso, como es el de compra, se entiende adqui-rido para la sociedad conyugal, y que es nula la venta de bienes inmuebles de la sociedad conyugal hecha por uno de los consortes sin el consentimiento expreso del otro, por dis-ponerlo así el artículo 159 del Código Civil vigente en el año 1906. Aunque generalmente la suplica de una demanda no es de gran importancia, sin embargo puede ' algunas veces servir para conocer el propósito y fin que persigue el deman-dante, y si en este caso no hubiera querido la demandante ejercitar la acción reivindicatoria, no hubiera pedido del tribunal que la sociedad Trujillo y Mercado, actual poseedora de esos condominios, se los reintegrase a la Sucesión de Neu-mann y que además los demandados, excepto los coherederos, paguen a la demandante cierta cantidad de dinero por los frutos de esos condominios.
Así, pues, opinamos que la demandante ejercita la acción reivindicatoria y también la de nulidad del título de los de-mandados, aunque ésta no es necesaria para que aquélla pu-diera prosperar, porque el título no nace de la declaración de nulidad ya que es preexistente al que ostentan los deman-bados. Sentencias del Tribunal Supremo de España de 17 de enero de 1889 y 13 de febrerq de 1892.
En cuanto a la acción reivindicatoria no aduce la demanda hechos determinantes de causa de acción, pues no alegándose que se haya practicado la liquidación de la sociedad de ga-nanciales de Neumann y su esposa y que esos condominios se adjudicaron a los herederos del marido, no puede la suce-sión de éste pretender que el tribunal los mande entregar a *308su sucesión, ni tampoco los productos de ellos, y mucho menos que a la demandante se le entregue determinada cantidad de éstos por su participación hereditaria en ellos. En los casos de Sucesión Nieves v. Sucesión Sánchez y de Sucesión Morales v. Kieckoefer, 17 D. P. R. 872 y 929, respectivamente, se citó con aprobación la sentencia del T. S. de España de 11 de mayo de 1889 en la que se dijo: “no es título bastante para fundar la acción reivindicatoría la adquisición de bienes durante la sociedad conyugal, porque sin preceder la liqui-dación del haber común, no puede afirmarse la existencia de un sobrante que corresponde por mitad a los cónyuges.”
Pero si bien la demandante no alega hechos suficiente para la acción reivindicatoría, creemos que su alegación es suficiente para pedir y obtener la nulidad del título con que poseen los demandados. Ella con los otros herederos que han sido demandados por no querer reunírsele en la demanda son los representantes legales de Neumann y como tales tienen acción para pedir la declaración de nulidad de la venta hecha sin su consentimiento por la esposa, de bienes que apa-recen adquiridos para la sociedad conyugal. Destruido el título de los demandados podrán aportar el de adquisición por la esposa a la liquidación de gananciales y en su día la persona o personas a quienes se adjudiquen esos condominios podrán reivindicarlos.
Por las razones expuestas la sentencia apelada debe ser revocada debiendo continuar los procedimientos.

Revocada la sentencia apelada, debiéndose continudr los procedimientos de acuerdo con la ley. ■

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.